Napton, J.,
Dissenting. — I entirely concur in the general principles governing cases of this character asserted in the opinion of the majority of the court, but I doubt their application to the facts of this case. The deceased was driving in a slow walk, and the question is, whether we can say, as a matter of law, that he was guilty of negligence in not stopping his wagon, in order to place himself *642in a better position for bearing, at a time when no train was due. It is plain that he neither heard nor saw the train, and it is plain that our law was disregarded by the defendant in neither ringing the bell nor sounding the whistle. Was it then the duty-of a traveler to assume that the railroad company would disregard the plain provisions of our statute, especially in running an extra train, and, therefore, he should not trust merely to his eyes and ears, but must put them in a position in which it could be ascertained with certainty whether such total disregard of the statute would or would not occur ? I doubt if our previous decisions require us to go so far. I concede that a traveler has no right not merely to disregard his own safety but the safety of the passengers on the road by a reckless course; he must use his eyes and ears, and although the positive requirements of our statute are disregarded, he has no redress, if the injury occurs through his own recklessness; but the question of negligence is one of fact as well as law, and although, where the evidence clearly establishes such negligence the court may at once pronounce it to be such as precludes all relief, there may be cases in which it must be left to a jury to say whether under the facts there was negligence or not. This was, in my opinion, such a case. The instructions were confessedly correct, and I am not prepared to say that the verdict was without evidence. I, therefore, am in favor of affirming the judgment.
Judge Norton concurs in this view.